UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4365


DEMORIUS L. ANDERSON,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:10-cr-00907-HFF-2)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin    T.   Stepp,  Assistant   Federal   Public   Defender,
Greenville, South Carolina, for Appellant.   Maxwell B. Cauthen,
III,   Assistant   United States   Attorney,  Greenville,   South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Demorius Lamar Anderson pled guilty to conspiracy to

possess with intent to distribute a controlled substance, 21

U.S.C. §§ 841(a)(1), 846 (2006), and possession of a firearm in

furtherance of a drug trafficking offense,                         18 U.S.C. § 922(g)

(2006).    The district court sentenced Anderson to a total of 248

months imprisonment, consisting of 188 months on the conspiracy

charge    and    a     mandatory    consecutive         60   months    on   the    firearm

charge.        Anderson’s counsel filed a brief in accordance with

Anders    v.    California,        386    U.S.    738   (1967),      stating      that,   in

counsel’s view, there are no meritorious issues for appeal, but

questioning          whether      Anderson’s        sentence          was   reasonable.

Anderson       filed    a   pro    se    supplemental        brief     challenging        his

sentence       and     asserting    an     entrapment        defense.       Finding       no

reversible error, we affirm.

               Our review of the transcript of the plea hearing leads

us to conclude that the district court fully complied with Fed.

R. Crim. P. 11 in accepting Anderson’s guilty plea.                            The court

ensured that Anderson understood the charges against him and the

potential sentences he faced, that he entered his plea knowingly

and   voluntarily,          and    that     the    plea      was     supported      by    an

independent factual basis.                 See United States v. DeFusco, 949

F.2d 114, 116, 119-20 (4th Cir. 1991).                         The entrapment claim

Anderson asserts in his pro se brief is barred by his entry of a

                                             2
valid guilty plea.             See United States v. Willis, 992 F.2d 489,

490   (4th       Cir.     1993).           Accordingly,       we     affirm       Anderson’s

convictions.

             We have reviewed Anderson’s sentence and find that it

was   properly         calculated      and    that     the    sentence        imposed     was

reasonable.          See Gall v. United States, 552 U.S. 38, 51 (2007);

see United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).

Anderson challenges on appeal the drug quantity attributed to

him and the enhancement he received for his leadership role in

the   offense.           Because     Anderson        filed   no    objections        to   the

presentence          report    and   did    not    object    at    sentencing,       he   has

waived appellate review of these issues absent plain error.                               See

United States v. Perkins, 108 F.3d 512, 516 (4th Cir. 1997).                                A

review     of    the     presentence         report    and    sentencing          Guidelines

reveals no plain error.

             Moreover,         the   district      court     followed       the   necessary

procedural steps in sentencing Anderson, appropriately treated

the Sentencing Guidelines as advisory, properly calculated and

considered       the     applicable        Guidelines       range,    and     weighed     the

relevant        18    U.S.C.     §   3553(a)       (2006)     factors       in    light    of

Anderson’s individual characteristics and history.                                We reject

Anderson’s claim of sentence disparity and conclude that the

district     court      did    not   abuse     its    discretion      in     imposing     the

chosen sentence, which was within the advisory Guidelines range.

                                               3
See Gall, 552 U.S. at 41; United States v. Allen, 491 F.3d 178,

193   (4th        Cir.   2007)      (applying       appellate      presumption      of

reasonableness to within-Guidelines sentence).

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      This court requires that counsel inform Anderson, in

writing,     of    the   right     to   petition    the   Supreme    Court    of   the

United States for further review.                  If Anderson requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Anderson.                         We dispense

with oral argument because the facts and legal contentions are

adequately        presented   in    the   materials       before    the    court   and

argument would not aid the decisional process.



                                                                             AFFIRMED




                                           4